DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Paragraph Citations
Herein, reference numbers surrounded by brackets denote paragraphs (e.g., “[10]” references paragraph 10).

Information Disclosure Statement
The information disclosure statement filed 10/12/2020 is in compliance with the provisions of 37 CFR 1.97. 
Accordingly, the IDS has been fully considered by the Office.

Abstract
The abstract filed 10/01/2020 appears to be acceptable.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Meyerholtz et al. US 20080156015 in view of Ben Nun et al. US 20200284527, and further in view of Estes US 20160226305.

Re claim 1, Meyerholtz teaches a cold heat source storage system comprising: a freezer (14, Fig. 1); a cold heat source storage chamber (the freezer chamber 14) which is cooled by the freezer (i.e., the “freezer” here is the device drawing heat out of freezer chamber 14 so that it is in fact a freezer); and a heat exchange device (52, Fig. 6) installed in the cold heat source storage chamber (14) for delivering water [34], which is heat-exchanged with the air in the cold heat source storage chamber (it must be in heat exchange with the freezer chamber air when it passes through the freezer chamber as in [34]), to the outside (through the dispenser to a consumer’s cup at 24 in Fig. 6 [34]).
Meyerholtz fails to teach a freezer which is operated by directly utilizing the output power of a solar power generation device; and a plurality of water tanks installed in the cold heat source storage chamber.
Ben Nun teaches a plurality of water tanks installed in the cold heat source storage chamber (e.g., see ice bricks 122 in Fig. 1E as described in [86]).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains to modify Meyerholtz with “a plurality of water tanks installed in the cold heat source storage chamber” as taught by Ben Nun, for the advantage of storing cold energy in the freezer compartment of Meyerholtz (see Ben Nun, ice bricks 122 in Fig. 1E as described in [86]).  Aside from this, in the refrigerator art it was generally known as a matter of common knowledge that an empty compartment experiences greater transient influences when the door is opened, which ultimately requires the refrigerator compressor to work harder to keep the freezer at typical freezer temperatures every time the door is opened.  However, a compartment that is full of cold energy storage materials (or foods) experiences much less interference, and as a result, the severity of transient temperature disturbances due to opening the compartment door is lessened.  Yet another way of looking at this is that an operator may simply place a couple of bottles of water in the freezer compartment of Meyerholtz for rapid cooling, compared to the refrigerator compartment, which would also teach these elements of the invention.
Estes teaches a freezer which is operated by directly utilizing the output power of a solar power generation device (similarly as in Figs. 14-18 with rooftop solar panels)
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains to combine “a freezer which is operated by directly utilizing the output power of a solar power generation device” as taught by Estes with the system as taught by Meyerholtz in view of Ben Nun, for the advantage of powering the refrigerator with a renewable energy source (see Figs. 14-18 of Estes).

Re claim 3, Meyerholtz, Ben Nun, and Estes teach claim 1.  Meyerholtz further teaches wherein water is supplied to the heat exchange device from the outside (58, Fig. 6), and the supplied water is sent to the outside (24) through the heat exchange device (52).

Re claim 4, Meyerholtz, Ben Nun, and Estes teach claim 1.  Meyerholtz further teaches a device (handle 22 as in Fig. 1 for opening compartment 14) for delivering cooled air in the cold heat source storage chamber (14) to the outside.


Allowable Subject Matter
Claims 2 and 5-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
In each of claims 2 and 5, the body of the claim as recited therein and as within the context of the claimed invention as disclosed and within the context of the other limitations present in each claim, is neither disclosed by a single prior art reference nor rendered obvious by a combination of prior art references.  Thus, claims 2 and 5 are allowable.  Claims 6-9 depend from claim 5 and are allowable as a result.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. KR 200234360 Y1 (Figs. 1-4) teaches water storage containers for a cold storage unit, which is relevant to claim 1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICKEY H FRANCE whose telephone number is (571)272-2372.  The examiner can normally be reached on Monday through Friday, 8:00 a.m. to 4:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on 571-270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICKEY H FRANCE/Examiner, Art Unit 3746